The offense is aggravated assault; the punishment, a fine of $100.00 and confinement in jail for six months. *Page 634 
The transcript bears a caption which shows that the court adjourned on the 23rd day of June, 1939. It appears from the file mark on the charge of the court and the date of judgment of conviction that the trial was had on the 24th day of June, 1939, which, according to the caption, was in vacation. Also the caption fails to show the date of the commencement of the term at which appellant was tried. Under the circumstances, we are constrained to dismiss the appeal. See Williams v. State,18 S.W.2d 654.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON APPELLANT'S MOTION TO REINSTATE APPEAL.